DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
The preliminary amendment filed 2019-11-21 has been entered and fully considered.


Priority
Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2019-11-21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting over the following US Patents:
U.S. Patent No. 9607170, which is directed towards cloud data encryption and security.
U.S. Patent No. 1044, which is directed towards cloud data encryption and security.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are anticipated by the claims of the issued patents.  For 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 1 recites the limitation “the processing device”, and there is insufficient antecedent basis for this limitation in the claim.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 3 recites the limitation “awaiting an assignment form the central computing authority”, and the limitation does not make sense.  For examination 

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 4 recites the limitation “the encrypted communication”, and there is insufficient antecedent basis for this limitation in the claim. 

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 9 recites the limitation “the unique identification of each pod computing device”, and there is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar in view of Raudaschl.

With respect to independent claim 1, Chandrasekhar discloses a system comprising:
a central computing authority {col. 3, ll. 58-67: “key server 260”}.
a network of computing devices, at least some of the computing devices being pod computing devices physically hosted by an operator, wherein the pod computing devices include a first pod computing device {col. 3, ll. 29-43: “a cloud computer system 340, which can comprise one or more server computer systems”} comprising:
a central processing unit {col. 2, ll. 33-49: “computer 100 can include one or more processors 101”}
computer readable storage media in data communication with the central processing unit and storing data instructions therein executable by the central processing unit {col. 2, ll. 50-59: “computer-readable program code stored non-transitory in the main memory 108 for execution by the processor 101”}, the computer readable storage media comprising:
volatile memory {col. 4, ll. 64-67: “volatile memory, such as in main random access memory (RAM)”}.
non-volatile memory in data communication with the central processing unit {col. 3, ll. 29-43: “data storage device 241 can comprise one or more disk drives, network attached storage (NAS) devices, or other non-volatile storage devices”}.
a data communication device configured to securely communicate, using encrypted communications, across a data communication network with a first user computing device, the central computing authority, and other computing devices in the network {col. 3, ll. 8-28: “the cloud data protection system can communicate by interprocess communication, over a private computer network, or over the Internet}.
wherein the data instructions are executable by the processing device to cause the processing device to:
receive a first user identifier, a first password, and a private key from a first user assigned to the first pod computing device using the data communication device {col 4, ll. 34-40; col. 5, ll. 39-47: the “customer can also log in to the cloud data protection system by providing a credential, such as a password and user name”; the private key is indirectly received from client - “the cloud data protection module 220 obtains the customer's credential (see arrow 201), requests the key server 260 to provide the customer's encrypted private key (see arrow 202), decrypts the encrypted private key back to the plaintext private key using the customer's credential”}.
store the first user identifier and the password in the computer readable storage media to identify the first user as the owner of the first pod computing device {col. 4, ll. 52-54: “cloud data protection system can keep track of customer credentials and corresponding encryption keys by way of a local or remote database”}.
store the private key in the volatile memory, such that the private key is erased from the computer readable storage media when the volatile memory loses power {col. 4, l. 64 – col. 5, l. 6: “the cloud data protection module 220 keeps the customer's plaintext private key in volatile memory, such as in main random access memory (RAM). This ensures that the plaintext private key is gone when the computing device running the cloud data protection module 220 is rebooted or powered off”}.
a database storing first user data in the non-volatile memory, wherein the first user data is encrypted in the database using the private key of the first user, such that the first user data is not accessible to the operator hosting the first pod computing device {col. 5, ll. 16-19: “cloud data protection module 220 encrypts the plaintext data using the plaintext private key stored in volatile memory (see arrow 204) and forwards the encrypted data to the cloud application server 240 (see arrow 205)”; the cloud data protection system owner does not directly have access to the plaintext private key and thus does not have direct access to the plaintext data of the user}.
wherein the data instructions are further executable by the processing device to cause the processing device to:
write user data to the database {col. 5, ll. 7-27: “plaintext data can comprise a Microsoft Office™ document, a photo, or other computer files to be stored in the cloud”}.
read encrypted user data from the database {col. 5, ll. 28-47: “the customer can retrieve encrypted data from the cloud in the reverse data flow direction”}.
decrypt the encrypted user data and store unencrypted user data in the volatile memory {col. 5, ll. 28-47: “cloud data protection module 220 decrypts the encrypted data back to the plaintext data using the customer's plaintext private key”; decryption of data requires at least temporary storage in processor memory and/or RAM, which are volatile memory}.
execute an interface engine for communication with the first user computing device, the interface engine comprising one of: an application programming interface, and an application configured to generate a user interface to interact with the first user through the first computing device {col. 3, ll. 23-28: “the cloud application client 210 and the cloud data protection module 220 can communicate over the Internet when the cloud application client 210 is running on a client device and the cloud data protection module 220 is running on a server computer system on the Internet”}.
Chandrasekhar teaches a cloud computing system storing encrypted data, Chandrasekhar does not explicitly disclose that the cloud computing system user data is indexed; however, Raudaschl discloses:
…a first pod computing device comprising:
wherein the data instructions are further executable by the processing device to cause the processing device to:
index at least some of the user data to perform searching or sorting of the user data {para. 0157: “hash of the file name (indexed with the user identifier, optimally encrypted using the user key, as the user encrypts the file name on the client and is thus able to find it on the server using the index”}.

Chandrasekhar and Raudaschl are analogous art because they are from the same field of endeavor or problem-solving area of cloud server storage.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chandrasekhar and Raudaschl before him or her, to modify/develop the cloud data protection system of Chandrasekhar’s system to utilize indexing.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. enabling the user to search for content in the encrypted data.  Therefore, it would have been obvious to combine the cloud data protection system in Chandrasekhar’s system with a central authority and indexing to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 2, Chandrasekhar discloses wherein the non-volatile memory is accessible by the central processing unit via the data communication network or locally on the first pod computing device {col. 4, ll. 64-67: “volatile memory, such as in main random access memory (RAM)”}.

With respect to dependent claim 4, Chandrasekhar discloses wherein the encrypted communication comprises secure sockets layer protocol {col. 7, l. 60 – col. 8, l. 4: “the client device 311 and the proxy server computer system 322 communicate using a secure connection, such as a Secure Socket Layer (SSL) connection”}.

With respect to dependent claim 5, Chandrasekhar discloses wherein receiving the first user identifier, the first password, and the private key from the first user computing device occurs through the interface engine {col 4, ll. 34-40; col. 5, ll. 39-47: the “customer can also log in to the cloud data protection system by providing a credential, such as a password and user name”; the private key is indirectly received from client - “the cloud data protection module 220 obtains the customer's credential (see arrow 201), requests the key server 260 to provide the customer's encrypted private key (see arrow 202), decrypts the encrypted private key back to the plaintext private key using the customer's credential”}.

With respect to dependent claim 6, Chandrasekhar discloses wherein the first pod computing device comprises a persistent storage interface configured to communicate with the database {col. 3, ll. 29-43; col. 4, ll. 21-54: “data storage device 241 can comprise one or more disk drives, network attached storage (NAS) devices, or other non-volatile storage devices”, which “can keep track of customer credentials and corresponding encryption keys by way of a local or remote database”}.

With respect to dependent claim 7, Chandrasekhar discloses wherein the persistent storage interface utilizes a network file system (NFS) protocol {col. 3, ll. 29-43; col. 5, ll. 9-11: “data storage device 241 can comprise … network attached storage (NAS) devices” that store “computer files”}.

With respect to dependent claim 8, Chandrasekhar discloses wherein the first pod computing device is configured to generate a public key that is used to encrypt shared data {col. 4, ll. 41-54: “the cloud data protection module 220 generates a public key … for the customer”}.

With respect to claim 16, a corresponding reasoning as given earlier in this section with respect to claim 1 applies, mutatis mutandis, to the subject matter of claim 16; therefore, claim 16 is rejected, for similar reasons, under the grounds as set forth for claim 1.

With respect to claim 17, a corresponding reasoning as given earlier in this section with respect to claim 4 applies, mutatis mutandis, to the subject matter of claim 17; therefore, claim 17 is rejected, for similar reasons, under the grounds as set forth for claim 4.

With respect to dependent claim 18, Chandrasekhar discloses wherein the computer readable storage media storing data instructions, which when executed by the processing device cause the processing device to further generate a public key that is stored in memory of {col. 4, l. 41 – col. 5, l. 6: “the cloud data protection module 220 generates a public key … for the customer”, wherein “cloud data protection module 220 provides the customer's public key and encrypted private key to the key server 260 for remote storage”}.


Claims 3, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar et al. (US Patent No. 9954828-B1, hereinafter “Chandrasekhar”) in view of Raudaschl et al. (US Pre-Grant Publication No. 20140129830-A1, hereinafter “Raudaschl”) and El-Haj (US Patent No. 7539631-B1, hereinafter “ElHaj”).

With respect to dependent claim 3, although Chandrasekhar teaches providing cloud server resources to users, Chandrasekhar does not explicitly disclose that the devices are awaiting assignment; however, ElHaj discloses wherein at least some of the pod computing devices are awaiting an assignment form the central computing authority {col. 22, ll. 33-47; col. 25, l. 59 – col. 26, l. 42: “the host server 104 has allocated the subscriber's virtual non-volatile storage 108, the host server 104, at step 1020, installs, loads, and stores in the subscriber's virtual non-volatile storage 108”}.

Chandrasekhar-Raudaschl and ElHaj are analogous art because they are from the same field of endeavor or problem-solving area of cloud server storage.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chandrasekhar-Raudaschl and ElHaj before him or her, to modify/develop the cloud data protection system of Chandrasekhar-Raudaschl’s system to ElHaj, e.g. OS updating, data backup, and client-storage assignment.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, e.g. enhancing securing and privacy by keeping the cloud servers updated and limiting access to the respective tenant(s).  Therefore, it would have been obvious to combine the cloud data protection system in Chandrasekhar-Raudaschl’s system with various cloud protection and assignment features of ElHaj, e.g. OS updating, data backup, and client-storage assignment to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 9, ElHaj discloses wherein the central computing authority further comprises a directory storing an association between the unique identification of each pod computing device and the user computing device to which it is allocated {col. 22, ll. 33-47; col. 25, l. 59 – col. 26, l. 42: “the host server 104 has allocated the subscriber's virtual non-volatile storage 108, the host server 104, at step 1020, installs, loads, and stores in the subscriber's virtual non-volatile storage 108”; the “virtual non-volatile storage [is] allocated uniquely to the subscriber”}.

With respect to dependent claim 12, ElHaj discloses wherein the data instructions are further executable by the processing device to cause the processing device to:
send, to the central authority, an upgrade request for upgrading a system of the first pod computing device {col. 13, l. 57 – col. 14, l. 34: “upon the subscriber's direction, when the subscriber is accessing or utilizing his/her virtual non-volatile storage 108; an operating system patch update identifier that identifies whether the host server 104 is to automatically update the operating system of the subscriber's virtual non-volatile storage 106 with patches, bug fixes, and/or service packs when they become available”}.
receive an upgrade to the system {col. 13, l. 57 – col. 14, l. 34: “upon the subscriber's direction, when the subscriber is accessing or utilizing his/her virtual non-volatile storage 108; an operating system patch update identifier that identifies whether the host server 104 is to automatically update the operating system of the subscriber's virtual non-volatile storage 106 with patches, bug fixes, and/or service packs when they become available”}.

With respect to dependent claim 13, Chandrasekhar-ElHaj disclose wherein the data instructions are further executable by the processing device to cause the processing device to send, to the central authority, a backup request including the encrypted first user data {ElHaj, col. 13, l. 57 – col. 14, l. 34: “a nightly backup identifier that identifies whether backups of the subscriber's virtual non-volatile storage 108 are to be performed by the host server 104 on a nightly basis”; data encrypted in Chandrasekhar}.

With respect to dependent claim 14, ElHaj discloses wherein the backup request occurs upon instructions received by the first user computing device {col. 20, l. 41 – col. 21, l. 5: “performance of updates and backups is accomplished or initiated by the service provider 100 through a host server's execution of the subscriber software update and backup program 304C”}.

With respect to dependent claim 15, ElHaj discloses wherein the backup request occurs upon the step of writing user data to the database {col. 20, l. 41 – col. 21, l. 5: “performance of updates and backups is accomplished or initiated by the service provider 100 through a host server's execution of the subscriber software update and backup program 304C”}.


Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar et al. (US Patent No. 9954828-B1, hereinafter “Chandrasekhar”) in view of Raudaschl et al. (US Pre-Grant Publication No. 20140129830-A1, hereinafter “Raudaschl”) and Walker et al. (US Pre-Grant Publication No. 20160350722-A1, hereinafter “Walker”).

With respect to dependent claim 10, although Chandrasekhar teaches privately storing user data, Chandrasekhar does not explicitly disclose that the data is stored in tables with permission relationships; however, Walker discloses wherein the first user data further comprises:
at least two records, each record corresponding to data {para. 0049: “schedule may include records that are associated with the overall schedule or with each event”}.
at least one edge corresponding to a relationship between two records {para. 0052: “the relationships amongst single temporal events 210, a schedule or sequence of events 220, repeating temporal events 230, repeating schedules of events 240 for a single user, using rules”}.
wherein each record and edge is owned by the first user {para. 0158: “rules create relationships between events within the same schedule, and/or between events within schedules that belong to the same user or multiple users”}.
wherein each record and edge is associated with a permission, the permission allowing the first user to access the at least two records and at least one edge {para.  “sharing … an associated data record between users using permission controls of the network-hosted time management system”}.

Chandrasekhar-Raudaschl and Walker are analogous art because they are from the same field of endeavor or problem-solving area of cloud server storage.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chandrasekhar-Raudaschl and Walker before him or her, to modify/develop the cloud data protection system of Chandrasekhar-Raudaschl’s system to utilize database record permissions and templates.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. providing structure for well-defined data storage and known functionality for enforcing data access permissions, thereby ensuring user privacy of stored data.  Therefore, it would have been obvious to combine the cloud data protection system in Chandrasekhar-Raudaschl’s system with database record permissions and templates to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 11, Walker discloses wherein the records further comprise a plurality of fields definable by the pod computing device using a template, wherein the template is shared among the pod computing devices {paras. 0039 & 0044: “Each template is a combination of records in a database repository with fields that relate one record type to another record type”, and “sharing a template … between users”}.

With respect to dependent claim 20, Walker discloses wherein the communication device is an Ethernet device {para. 0135: “local network interface 711 may comprise an Ethernet circuit card”}.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar et al. (US Patent No. 9954828-B1, hereinafter “Chandrasekhar”) in view of Raudaschl et al. (US Pre-Grant Publication No. 20140129830-A1, hereinafter “Raudaschl”) and Wang et al. (US Pre-Grant Publication No. 20140215210-A1, hereinafter “Wang”).

With respect to dependent claim 19, although Chandrasekhar teaches using a public key to upload data, Chandrasekhar does not explicitly disclose requesting a public key of a second device to encrypted file sharing; however, Wang discloses wherein the computer readable storage media storing data instructions, which when executed by the processing device cause the processing device to further request, from a remote central authority server, a public key of a second computer readable storage medium, wherein the public key is used to encrypt data distributed to the second computer readable storage medium {para. 0111: “the first user first uses the user key of the first user to encrypt a shared file to be uploaded to obtain an encrypted shared file, uses a public key of the trust center to encrypt the user key” for “the second user to access the URL of the encrypted shared file”}.


Chandrasekhar-Raudaschl and Wang are analogous art because they are from the same field of endeavor or problem-solving area of cloud server storage.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chandrasekhar-Raudaschl and Wang before him or her, to modify/develop the cloud data protection systeof Chandrasekhar-Raudaschl’s system to utilize sharing of data files protected by public/private key.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. providing users the ability to securely share files.  Therefore, it would have been obvious to combine the cloud data protection systein Chandrasekhar-Raudaschl’s system with sharing of data files protected by public/private key to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491